DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PASIO (US 2020/0389407) in view of TZENG (US 2015/0139251)

Regarding claim 1, 11, PASIO (US 2020/0389407) discloses time synchronization method/receive-end device, comprising: 
receiving, by a receive-end device, a first timestamp sent by a transmit-end device (PASIO: Fig. 2, ¶61, the receiving end device (slave 20) receives the a Follow_up signal with a first timestamp), and receiving a first header signal sent by the transmit-end device, wherein the first header signal is sent by a first channel medium module in the transmit-end device (PASIO: Fig. 2, ¶61, ¶102, the master 10 (transmitting end device) sends and the salve 20 receives the Sync signal wherein the first signal is sent by a line driver (medium module) onto a line/medium), the first timestamp indicates a first moment at which the first channel medium module sends the first header signal (PASIO: Fig. 2, ¶61, ¶102, the first timestamp in the Follow_up includes a time (t1) when the master 10 sends the Sync message through the line deriver), and a second time stamp indicating a second moment at which the receive-end device receives the first header signal (PASIO: Fig. 2, ¶61, the second moment is indicated to the slave 20 which indicates the time when the receive end device (slave 20) received the Sync signal (t2) ); 
sending, by the receive-end device, a second header signal to the transmit-end device, wherein the second header signal is sent by a second channel medium module in the receive-end device, and a third time stamp indicating a third moment at which the receive-end device sends the second header signal (PASIO: Fig. 2, ¶62, ¶102, the slave 20 sends a Delay_Req (second header) message, the Delay_Req message is sent by the line module of the slave 20 (second channel medium module); and third time t3 is a moment when Delay_Req is sent); 
receiving, by the receive-end device, a fourth timestamp sent by the transmit-end device, wherein the fourth timestamp indicates a fourth moment at which the transmit-end device receives the second header signal (PASIO: Fig. 2, ¶62, ¶102, the slave 20 receives a fourth time stamp t4 in a Delay_Resp message that indicates the time at which the master 10 receives the Delay_Req message); and 
synchronizing, by the receive-end device, time with the transmit-end device based on the first moment, the second moment, the third moment, and the fourth moment (PASIO: ¶59, ¶61-63, the slave device synchronizes itself with the master 10 based on the t1, t2, t3 and, t4).

However, TZENG (US 2015/0139251) discloses the first channel medium module and the second channel medium module being a first channel conversion module, and the second channel medium conversion module (TZENG: Fig. 2, ¶30, the physical interface 232 conversion module that converts data stream into a series of physical signals for transmission over a physical medium).
A person of ordinary skill in the art working with the invention of PASIO would have been motivated to use the teachings of TZENG as it provides a well-known physical layer module for a PTP device in order to implement the physical layer tasks for successful communication over the selected medium and to comply with the standard medium protocols (¶31) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of PASIO with teachings of TZENG in order to improve standard compliance by using well-known physical layer interface module.


Regarding claim 2, 12, PASIO modified by TZENG discloses time synchronization method/receive-end device according to claim 1, 
wherein the first moment includes a moment at which a first stamping module in the transmit-end device receives a first trigger signal sent by the first channel medium conversion module (PASIO: Fig. 2, ¶61, ¶102, a first moment t1 is when the packet SYNC is transmitted via the line driver module; TZENG: ¶52-55, Fig. 2, the respective (first/second depending on the respective node) the physical layer conversion module (line driver module) initiates/triggers the time stamp generator based on the transmitting/receiving of the packets for generating respective time stamps), the second moment includes a moment at which a second stamping module in the receive-end device receives a second trigger signal sent by the second channel medium conversion module (PASIO: Fig. 2, ¶61, ¶102, a second moment t2 is when the packet SYNC is received via the line driver module; TZENG: ¶52-55, Fig. 2, the respective (first/second depending on the respective node) the physical layer conversion module (line driver module) initiates/triggers the time stamp generator based on the transmitting/receiving of the packets for generating respective time stamps), the third moment includes a moment at which the second stamping module receives a third trigger signal sent by the second channel medium conversion module (PASIO: Fig. 2, ¶61, ¶102, a third moment t3 is when the packet Delay_Req is sent via the line driver module of the slave 20 (second channel module); TZENG: ¶52-55, Fig. 2, the respective (first/second depending on the respective node) the physical layer conversion module (line driver module) initiates/triggers the time stamp generator based on the transmitting/receiving of the packets for generating respective time stamps), and the fourth moment includes a moment at which the first stamping module receives a fourth trigger signal sent by the first channel medium conversion module (PASIO: Fig. 2, ¶61, ¶102, a fourth moment t4 is when the Delay_Resp packet is received via the line driver module of the master 10 (first channel module); TZENG: ¶52-55, Fig. 2, the respective (first/second depending on the respective node) physical layer conversion module (line driver module) initiates/triggers the time stamp generator based on the transmitting/receiving of the packets for generating respective time stamps).

Regarding claim 3, 13, PASIO modified by TZENG discloses method/receive-end device according to claim 2/12, wherein the first header signal is received by the second channel medium conversion module, and after the second channel medium conversion module receives the first header signal sent by the first channel medium conversion module, the method further comprises: sending, by the second channel medium conversion module, the second trigger signal to the second stamping module; generating, by the second stamping module, a second timestamp when the second stamping module receives the second trigger signal (PASIO: Fig. 2, ¶61, ¶102, a fourth moment t4 is when the Delay_Resp packet is received via the line driver module of the master 10 (first channel module); TZENG: ¶52-55, Fig. 2, the respective (first/second depending on the respective node) physical layer conversion module (line driver module) initiates/triggers the time stamp generator based on the transmitting/receiving of the packets for generating respective time stamps), and sending the second timestamp to a processor in the receive-end device, wherein the second timestamp indicates the second moment (TZENG: ¶92-93, the processor received indication/signature of the time stamp and indication that a time stamp is stored in the memory)

Regarding claim 4, 14, PASIO modified by TZENG discloses method according to claim 2/12, wherein after the second channel medium conversion module sends the second header signal to the first channel medium conversion module, the method further comprises: sending, by the second channel medium conversion module, the third trigger signal to the second stamping module; generating, by the second stamping module, a third timestamp when the second stamping module receives the third trigger signal (PASIO: Fig. 2, ¶61, ¶102, a fourth moment t4 is when the Delay_Resp packet is received via the line driver module of the master 10 (first channel module); TZENG: ¶52-55, Fig. 2, the respective (first/second depending on the respective node) physical layer conversion module (line driver module) initiates/triggers the time stamp generator based on the transmitting/receiving of the packets for generating respective time stamps), and sending the third timestamp to the processor in the receive-end device, wherein the third timestamp indicates the third moment (TZENG: ¶92-93, the processor received indication/signature of the time stamp and indication that a time stamp is stored in the memory).

Regarding claim 5/15, PASIO (US 2020/0389407) discloses time synchronization method, comprising: 
sending, by a transmit-end device, a first timestamp to a receive-end device, and sending a first header signal to the receive-end device (PASIO: Fig. 2, ¶61, the receiving end device (slave 20) receives the a Follow_up signal with a first timestamp), wherein the first header signal is sent by a first channel medium module in the transmit-end device (PASIO: Fig. 2, ¶61, ¶102, the master 10 (transmitting end device) sends and the salve 20 receives the Sync signal wherein the first signal is sent by a line driver (medium module) onto a line/medium),  the first timestamp indicates a first moment at which the first channel medium module sends the first header signal (PASIO: Fig. 2, ¶61, ¶102, the first timestamp in the Follow_up includes a time (t1) when the master 10 sends the Sync message through the line deriver), and a second moment at which the receive-end device receives the first header signal (PASIO: Fig. 2, ¶61, the second moment is indicated to the slave 20 which indicates the time when the receive end device (slave 20) received the Sync signal (t2) );
receiving, by the transmit-end device, a second header signal sent by the receive-end device, wherein the second header signal is sent by a second channel medium module in the receive-end device, a third moment at which the receive-end device sends the second header signal, and a fourth moment at which the transmit-end device receives the second header signal (PASIO: Fig. 2, ¶62, ¶102, the slave 20 sends a Delay_Req (second header) message, the Delay_Req message is sent by the line module of the slave 20 (second channel medium module); and third time t3 is a moment when Delay_Req is sent; a fourth moment (t4) in a Delay_Resp message that indicates the time at which the master 10 receives the Delay_Req message); and 
sending, by the transmit-end device, a fourth timestamp to the receive-end device (PASIO: Fig. 2, ¶62, ¶102, the slave 20 receives a fourth time stamp t4 in a Delay_Resp message that indicates the time at which the master 10 receives the Delay_Req message), so that the receive-end device can synchronize time with the PASIO: ¶59, ¶61-63, the slave device synchronizes itself with the master 10 based on the t1, t2, t3 and, t4).
PASIO remains silent regarding the first channel medium module and the second channel medium module being a first channel conversion module, and the second channel medium conversion module. 
However, TZENG (US 2015/0139251) discloses the first channel medium module and the second channel medium module being a first channel conversion module, and the second channel medium conversion module (TZENG: Fig. 2, ¶30, the physical interface 232 conversion module that converts data stream into a series of physical signals for transmission over a physical medium).
A person of ordinary skill in the art working with the invention of PASIO would have been motivated to use the teachings of TZENG as it provides a well-known physical layer module for a PTP device in order to implement the physical layer tasks for successful communication over the selected medium and to comply with the standard medium protocols (¶31) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of PASIO with teachings of TZENG in order to improve standard compliance by using well-known physical layer interface module.


Regarding claim 6/16, PASIO modified by TZENG discloses time synchronization method according to claim 5/15, wherein the first moment includes a moment at which a first stamping module in the transmit-end device receives a first trigger signal sent by the first channel medium conversion module (PASIO: Fig. 2, ¶61, ¶102, a first moment t1 is when the packet SYNC is transmitted via the line driver module; TZENG: ¶52-55, Fig. 2, the respective (first/second depending on the respective node) the physical layer conversion module (line driver module) initiates/triggers the time stamp generator based on the transmitting/receiving of the packets for generating respective time stamps), the second moment includes a moment at which a second stamping module in the receive-end device receives a second trigger signal sent by the second channel medium conversion module (PASIO: Fig. 2, ¶61, ¶102, a second moment t2 is when the packet SYNC is received via the line driver module; TZENG: ¶52-55, Fig. 2, the respective (first/second depending on the respective node) the physical layer conversion module (line driver module) initiates/triggers the time stamp generator based on the transmitting/receiving of the packets for generating respective time stamps), the third moment includes a moment at which the second stamping module receives a third trigger signal sent by the second channel medium conversion module (PASIO: Fig. 2, ¶61, ¶102, a third moment t3 is when the packet Delay_Req is sent via the line driver module of the slave 20 (second channel module); TZENG: ¶52-55, Fig. 2, the respective (first/second depending on the respective node) the physical layer conversion module (line driver module) initiates/triggers the time stamp generator based on the transmitting/receiving of the packets for generating respective time stamps), PASIO: Fig. 2, ¶61, ¶102, a fourth moment t4 is when the Delay_Resp packet is received via the line driver module of the master 10 (first channel module); TZENG: ¶52-55, Fig. 2, the respective (first/second depending on the respective node) physical layer conversion module (line driver module) initiates/triggers the time stamp generator based on the transmitting/receiving of the packets for generating respective time stamps).


Regarding claim 7/17, PASIO modified by TZENG discloses method/transmit-end device according to claim 6/16, wherein after the first channel medium conversion module sends the first header signal to the second channel medium conversion module, the method further comprises: sending, by the first channel medium conversion module, the first trigger signal to the first stamping module; generating, by the first stamping module, the first timestamp when the first stamping module receives the first trigger signal (PASIO: Fig. 2, ¶61, ¶102, a fourth moment t4 is when the Delay_Resp packet is received via the line driver module of the master 10 (first channel module); TZENG: ¶52-55, Fig. 2, the respective (first/second depending on the respective node) physical layer conversion module (line driver module) initiates/triggers the time stamp generator based on the transmitting/receiving of the packets for generating respective time stamps), and sending the first timestamp to a processor in the transmit-end device (TZENG: ¶92-93, the processor received indication/signature of the time stamp and indication that a time stamp is stored in the memory).

Regarding claim 8/18, PASIO modified by TZENG discloses method/transmit-end device according to claim 6/16, wherein the second header signal is received by the first channel medium conversion module, and after the first channel medium conversion module receives the second header signal sent by the second channel medium conversion module, the method further comprises: sending, by the first channel medium conversion module, the fourth trigger signal to the first stamping module; generating, by the first stamping module, the fourth timestamp when the first stamping module receives the fourth trigger signal (PASIO: Fig. 2, ¶61, ¶102, a fourth moment t4 is when the Delay_Resp packet is received via the line driver module of the master 10 (first channel module); TZENG: ¶52-55, Fig. 2, the respective (first/second depending on the respective node) physical layer conversion module (line driver module) initiates/triggers the time stamp generator based on the transmitting/receiving of the packets for generating respective time stamps), and sending the fourth timestamp to the processor in the transmit-end device (TZENG: ¶92-93, the processor received indication/signature of the time stamp and indication that a time stamp is stored in the memory).

Regarding claim 9, 19 PASIO modified by TZENG discloses method/transmit-end device according to claim 6/16, wherein the sending, by the transmit-end device, the first timestamp to the receive-end device comprises: sending, after receiving the first PASIO: Fig. 2, ¶61, the receiving end device (slave 20) receives the a Follow_up signal with a first timestamp; TZENG: ¶94, acquiring a timestamp stored in the timestamping module (244+236 of Fig. 2), and inserting the time stamp in a message to be sent to the receiving device ).

Regarding claim 10/20, PASIO modified by TZENG discloses method/transmit-end device according to claim 6/16, wherein the sending, by the transmit-end device, the fourth timestamp to the receive-end device comprises: sending, after receiving the fourth timestamp sent by the first stamping module, a delay response message to the receive-end device by the first channel medium conversion module, wherein the delay response message carries the fourth timestamp (PASIO: Fig. 2, ¶62, ¶102, the slave 20 receives a fourth time stamp t4 in a Delay_Resp message that indicates the time at which the master 10 receives the Delay_Req message; TZENG: ¶94, acquiring a timestamp stored in the timestamping module (244+236 of Fig. 2), and inserting the time stamp in a message to be sent to the receiving device).
Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive.
Applicants argue,

    PNG
    media_image1.png
    736
    963
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    243
    970
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    74
    970
    media_image3.png
    Greyscale
”

Applicants take a second position that Sync message or Delay Req message “cannot reasonably correspond to “ a second timestamp is associated with a second moment at which the receive end device receives the first header signal…” However such or any “correspondence” is not claimed by the claimed invention of claim 1 and 11. The only correspondence claimed is that the “second timestamp” indicates a time when the claimed “first header signal” is received by the “receive-end” device. Examiner presents PASIO’s sections where a timestamp is taught that represents the time at which the “Sync” message is received by the receiver end device. 


    PNG
    media_image4.png
    937
    714
    media_image4.png
    Greyscale


records the time of arrival (t2) using the local clock at the slave. The master sends a Follow_up message. The Follow_up message carries a timestamp of the time t1 at which the Synch message was sent from the master. At this point the slave 20 knows: 
t2-t1=Dms+Tof (1) 
where Dms is the propagation delay between the master and the slave. 
 
Applicants seem to imply that there is a “second timestamp” that is inside or corresponding to the Synch message in a way other than disclosed in the invention of PASIO. This, however, is beyond the scope of the claimed invention of claim 1 and 11.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
All remaining arguments are based on arguments addressed above and are fully responded to as above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/           Primary Examiner, Art Unit 2461